Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 40-72 are currently pending in the instant application, appear allowable over the prior art of record. Claims 1-39, 73-87 are cancelled. The examiner of your application at USPTO has changed. 
Information Disclosure Statement
Applicants' information disclosure statements (IDS) filed on 02/18/2021 and 05/27/2021 have been considered except where lined through. Please refer to Applicants' copy of the 1449 submitted herewith.   
Rejections Withdrawn
The rejection under 35 USC 112(b) set forth in paragraph 6 of the previous Office Action mailed 01/29/2021 hereby withdrawn in response to Applicants’ amendment to delete “a basic function” from the definition of variables Y1 and Y2 of formula (IV).
The Double Patenting rejection set forth in paragraph 7 of the previous Office Action mailed 29 January 2021 is hereby withdrawn in response to Applicants’ submission of a properly executed Terminal Disclaimer (approved 02/18/2021).
The objection to the abstract is hereby withdrawn in response to Applicants’ amendment replacing the abstract with an amended abstract.
Allowable Subject Matter
Claims 40- 72 are allowable per amendment. The examiner has conducted a search and has not found relevant prior art that would meet the claims limitations as amended.
Reasons for Allowance
	The following is an examiner's statement of reasons for allowance. This invention relates to method of treatment of pulmonary disease by administering to a subject a composition comprising compound of formula (IV).  The novel and nonobvious aspect of this invention involves the method of treatment of pulmonary disease by administering to a subject a composition comprising compounds of formula (IV) and the specific variables on the formula (IV).  The closest prior art of record fails to teach or suggest Applicant’s instantly claimed invention.
Conclusion
Claims 40-72 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622